Citation Nr: 1313976	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  10-10 841	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

K. Curameng, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1962 to February 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In February 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In May 2012, the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

A review of the record found that there are potentially relevant VA treatment records that are outstanding.  A May 2007 VA treatment record (added to the claims file subsequent to the May 2012 Board remand) notes: "Please refer to the scanned text document attached.  This can be accessed by Tools, Imaging and then Display."  The attachment is not available for review.  Additionally, a March 29, 2012 addendum (to a March 28, 2012 VA treatment record [found in Virtual VA] includes a clinical psychologist note) that lists a CPRS (a VA computer program not accessible by the Board) release order.  VA evaluation and treatment records are constructively of record, and if pertinent must be sought.

Furthermore, in May 2012, the Board remanded the claims (in part) to secure private treatment records from Coronado Chiropractic Center and any other private provider of treatment or evaluation the Veteran has received.  In May 2012, the RO requested that the Veteran complete and return enclosed VA Form 21-4142, Authorization and Consent to Release Information (to enable VA to secure records of such treatment).  The Veteran has not yet responded; the case was (prematurely) returned to the Board.  There are also other private treatment records that are outstanding.  A March 2012 VA treatment record notes that the Veteran was seen by Dr. Manuel Hernandez, a psychiatrist in El Paso, Texas.  Records from this visit are not in the claims file or Virtual VA, may contain pertinent information, and must be secured.  

The appellant is advised that a governing regulation provides that when evidence or information (to include releases for pertinent private treatment records) sought in connection with a claim for VA benefits is not received with a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record the attachment to the March 2007 VA treatment record; and the records encompassed by the CPRS release order in Virtual VA.
  
2.  The RO should again ask the Veteran to identify all providers of evaluation and/or treatment he received for his back and for psychiatric disability since his discharge from service, and to submit releases necessary for VA to secure records of any private treatment/evaluations, specifically including records from: (1) Coronado Chiropractic Center; 
(2) Dr. Hernandez; and (3) any other private provider he identifies.  

The RO should secure records from all providers identified.

3.  The RO should arrange for any further development suggested by the results of that requested above (e.g., if the records received indicate that there are further outstanding treatment records, those leads should be pursued to their logical conclusions).  The RO should then review the record and readjudicate the claims.  [If he does not respond (or responds with only partial and/or non-pertinent information, and does not provide all of the information/releases sought), these matters must be processed under 38 C.F.R. § 3.158(a) (as abandoned, after a year following the May 2012 request).]  If either claim remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

